IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


PATRICIA CARTER, AN ADULT                 : No. 92 WAL 2018
INDIVIDUAL, CAROL BETH WILSON, AN         :
ADULT INDIVIDUAL, JOHN ALLEN              :
WILSON, AN ADULT INDIVIDUAL AND           : Petition for Allowance of Appeal from
ELIZABETH WILSON, AN ADULT                : the Order of the Superior Court
INDIVIDUAL,                               :
                                          :
                   Petitioners            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
RICHARD M. FANNING AND DEBRA J.           :
FANNING, HUSBAND AND WIFE,                :
JEFFREY J. DUTTON AND LISA A.             :
DUTTON, HUSBAND AND WIFE, LARRY           :
N. CERCIELLO AND KANDY S.                 :
CERCIELLO, HUSBAND AND WIFE,              :
                                          :
                   Respondents            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
RANGE RESOURCES-APPALACHIA,               :
LLC,                                      :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of June, 2018, the Petition for Allowance of Appeal is

DENIED.